Supplemental Opinion on Denial of Rehearing delivered September 29, 1982 Tom Glaze, Judge. Two legal issues were raised in this case, and in its petition for rehearing, appellee contends we erred regarding the second issue, viz., whether appellant was fully available for work as required under Ark. Stat. Ann. § 81-1105 (c). The Board found that he was not, and we reversed. No briefs were submitted by the parties in the original determination of this case, but appellee does submit a brief in support of its petition for rehearing. In our original opinion, we cited the case of Lanoy v. Daniels, 271 Ark. 922, 611 S.W.2d 524 (1981). We attempted to distinguish that case from the facts at bar, and in doing so', appellee contends we imposed a requirement not provided for in § 81-1105 (c), i.e., a claimant must be employed or offered employment before disqualification can occur under § 81-1105 (c). Since this is not our intent, we wish to amplify our decision concerning this second issue. The facts in Lanoy are substantially different from those posed here. In Lanoy, the claimant had been laid off by her employer. In determining eligibility for benefits, the Board found she was available for work the first four days of the week in question. She conceded, however, that she was not available on the fifth day (Friday) because she left work because she learned her brother died. Since she was unavailable one day of the week, the Supreme Court denied benefits, holding § 81 -1105 (c) required her to be available for work or in the labor market during the entire work week for which she claimed benefits in order to be eligible for unemployment benefits for that week. In the instant case, appellant never conceded that he was unavailable. It is true that the evidence shows that he missed his benefits rights interview on June 17, 1981, because of car problems. However, this fact alone fails to establish appellant was unavailable for work as contemplated under § 81-1105 (c). Undisputedly, appellant appeared at the Agency’s office on June 17 at which time he was directed to return for the interview at a later date. Clearly, appellant was present at the Agency’s office on June 17 albeit late for any one of three interviews conducted during the day. Although appellee argues to the contrary, there is nothing in the record that shows appellant was to be at the office at a designated time on June 17 or that he was to be present at a specific scheduled benefits interview. On the facts of this case, appellant was not shown to be unavailable to work, and the facts are decidedly distinguishable from those posed in Lanoy. Mayfield, C.J., concurs.